Title: From George Washington to Major General Stirling, 24 July 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord,
          West point July 24th 79
        
        Having received intelligence (though not in so precise a manner as I could wish) of a pretty considerable imbarkation at Dobbs’s ferry, and that the Transports which received the Troops had fallen down the River, I think it advisable that your division should remove to Suffrans.
        By the time you reach that place some further information of the Enemys movements and designs may point to the expediency of your remaining there, or advancing to Pompton &ca—The latter is to take place upon well grounded information, or strong appearances of the enemys operating in the Jerseys, in which case, or rather actual invasion, the force of the Country is to be called out, agreeably to the plan already fixed with the Governor and the Militia Officers of that State.
        I have ordered Captn Bedkin with his Troop of Horse to join your division being perswaded that your Lordship will not suffer them to be used improperly—a contrary practice has worn down our horse and dismounted more than half the Dragoons.
        I need not recommend vig⟨i⟩lence, because I am sure your Lor⟨d⟩ships caution & prudence will see the necessity of it, and will use the means to guard against surpriz⟨es⟩. I am with esteem & regard Yr Lordships Most Obedt Hble Se⟨rvant⟩
        
          Go: Washington
        
      